

Golub Capital Investment Corporation,
Sumitomo Mitsui Banking Corporation, as Administrative Agent,
and the Lenders party thereto
FACILITY EXTENSION REQUEST


May 3, 2019


Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, New York 10172
Telephone:     212-224-4192
Fax:         212-224-4887
Email:         Prandhawa@smbc-lf.com
Attention:     Pretika Randhawa


with a copy to:


Sumitomo Mitsui Banking Corporation
277 Park Avenue
New York, New York 10172
Telephone:     212-224-4380
Fax:         212-224-4887
Email:         Arlene_A_Hebron@smbcgroup.com/
agencyservices@smbcgroup.com/
Daron_Davis@smbcgroup.com/
jsang@smbc-lf.com /
prandhawa@smbc-lf.com
Charles_Margiotta@smbcgroup.com
Attention:     Arlene A. Hebron / agency services /
Daron Davis/ Judy Sang/
Pretika Randhawa / Charles Margiotta


Ladies and Gentlemen:


This Facility Extension Request (the “Request”) is executed and delivered by
GOLUB
CAPITAL INVESTMENT CORPORATION, a Maryland corporation (“Borrower”), to Sumitomo
Mitsui Banking Corporation (“Administrative Agent”), pursuant that certain
Amended and Restated
Revolving Credit Agreement (as it may be amended, modified, supplemented,
restated or amended and
restated from time to time, the “Credit Agreement”) dated as of May 17, 2018,
entered into by and among
Borrower, Administrative Agent and the lenders party thereto. Capitalized terms
not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.


Borrower hereby notifies you that it elects to extend the Stated Maturity Date
to August 17, 2019 (the “Extension”). The Extension Fee is $XXXX.


In connection with the Extension elected hereby, Borrower hereby represents,
warrants, and
certifies to Administrative Agent for the benefit of Secured Parties that:











--------------------------------------------------------------------------------



(a)     This Request is being delivered not more than sixty (60) days nor less
than thirty (30)
days prior to the current Stated Maturity Date;


(b)     As of the date of the Request, each representation and warranty made in
Section 8 of the
Credit Agreement is true and correct, with the same force and effect as if made
on and as
of such date (except to the extent that such representations and warranties
specifically
refer to any earlier date, in which case they shall be true and correct as of
such earlier
date and except that for the purposes of this Request, the representations and
warranties
contained in Section 8.08 of the Credit Agreement shall be deemed to refer to
the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of
Section 9.01 of the Credit Agreement);and


(c)     On the date of this Request, no Event of Default or, to the knowledge of
the Borrower,
Potential Default exists and is continuing, and on the current Stated Maturity
Date, no
Event of Default or, to the knowledge of the Borrower, Potential Default would
result
from the Extension.


In the event that between the date hereof and the date of the Extension, (i) any
event should occur
which could reasonably be expected to be an Event of Default or Potential
Default or have a Material
Adverse Effect; or (ii) any representation, warranty or certification set forth
above is inaccurate if made
on the date of the Stated Maturity Date in effect immediately prior to the
Extension, Borrower shall notify
Administrative Agent.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE(S) FOLLOW(S).



--------------------------------------------------------------------------------







The undersigned hereby certifies each and every matter contained herein to be
true and correct.


BORROWER:


GOLUB CAPITAL INVESTMENT CORPORATION
        
                        
By:
/s/ Ross A. Teune
 
Name: Ross A. Teune
 
Title:  Authorized Signatory











Accepted and Approved:


SUMITOMO MITSUI BANKING CORPORATION, as Administrative Agent


By:
/s/ Keith J. Connolly
 
Name: Keith J. Connolly
 
Title:  General Manager























































Signature Page to
Facility Extension Request

